Citation Nr: 0105075	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for glaucoma, claimed 
as due to exposure to ionizing radiation in service.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
that decision, the RO denied the veteran's claim of 
entitlement to service connection for glaucoma, claimed as 
due to exposure to radiation in service.  The veteran 
subsequently perfected a timely appeal regarding this 
decision.

In a March 2000 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  As will be discussed in greater detail below, the 
veteran recently has expressed disagreement with that 
decision.  A Statement of the Case has not been issued with 
respect to that issue.  Thus, the veteran's claim has not 
been perfected for appellate review and must be remanded to 
the RO.  See Manlicon v. West, 12 Vet. App. 238, 240-241 
(1999).

In April 2000, the veteran submitted additional documentary 
evidence directly to the Board, which was not accompanied by 
waiver of RO consideration.  See 38 C.F.R. 20.1304 (2000).  
This additional evidence has been associated with the claims 
folder.  Since this case is being remanded to the RO for 
further development, the RO will have the opportunity to 
evaluate the additional evidence.


REMAND

The veteran is seeking entitlement to service connection for 
glaucoma.  He contends that his glaucoma developed as a 
result of exposure to ionizing radiation while serving as a 
nuclear weapons specialist during service.  

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, which 
provides that VA has a duty to make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims for benefits.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  
Such assistance includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  In 
accordance with this duty, and for the reasons and bases set 
forth below, the Board finds that additional development is 
warranted before the veteran's remaining claims can be 
adjudicated.

At the outset, the Board notes that the veteran is claiming 
entitlement to service connection for glaucoma, which is not 
among the presumptive diseases specifically listed under 38 
C.F.R. § 3.309(d)(2) (2000).  Thus, the Board finds that the 
regulations pertaining to presumptive service connection 
based on radiation exposure are not for application.  See 
38 C.F.R. §§ 3.307(d) and 3.309(d) (2000). Similarly, 
glaucoma is also not among the radiogenic diseases specified 
in 38 C.F.R. §  3.311(b)(2) (2000).  Because the veteran has 
not submitted any competent or scientific evidence showing 
that his claimed condition is a radiogenic disease, the Board 
must conclude that the provisions of 38 C.F.R. § 3.311 (2000) 
providing for development of claims based on a contention of 
radiation exposure are also not for application.  See 
38 C.F.R. § 3.311(b)(4) (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
radiation exposure do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Accordingly, the Board is of the opinion that further 
development is necessary in order to develop the veteran's 
claim on a direct basis.  

VA treatment records reflect that in May 1998, an examiner 
noted that the veteran was showing early signs of glaucoma.  
Subsequent treatment records suggest that by October 1999, 
the veteran had been conclusively diagnosed with glaucoma.  
As noted above, the Veterans Claims Assistance Act of 2000 
provides that VA has a duty to make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims for benefits.  Such assistance 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Such an 
examination or opinion is deemed "necessary" when the 
evidence of record contains competent medical evidence of a 
current disability, or persistent or recurrent symptoms of a 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military service.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).

As discussed above, the record in this case contains 
competent medical evidence of a current disability, in the 
form of VA treatment records.  The veteran has contended that 
this disability developed as a result of exposure to ionizing 
radiation while serving as a nuclear weapons specialist in 
service.  Accordingly, the Board finds that a remand is 
warranted, so that the RO can provide the veteran with a VA 
examination that addresses the etiology of his claimed 
glaucoma.

The Board notes that in April 2000, the veteran submitted a 
signed statement in which he indicated that he wished to know 
what organization was going to act as his representative "at 
this appeal hearing".  A Report of Contact dated in May 2000 
shows that the veteran was subsequently advised that he had 
appointed the American Legion to act as his accredited 
representative.

The record reflects that in June 1976, the veteran properly 
executed a VA Form 23-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in which he 
designated both the State Veterans Affairs Commission of 
Mississippi and the American Legion to act as his accredited 
representative before VA.  The record does not reflect that 
the veteran has since withdrawn either of these designations, 
or that he has appointed any other organization to represent 
him since 1976.  Pursuant to 38 C.F.R. § 20.601 (2000), a 
veteran may only have one recognized representative in the 
pursuance of his claim.  While this case is in remand status, 
the veteran should be asked to clarify whether he now desires 
the American Legion, or another organization or individual, 
to act as his representative.  The veteran must be advised 
that if he wishes to change his representation in this case, 
he should complete the proper form.  See 38 C.F.R. §§ 20.602 
and 20.603 (2000).

In light of the veteran's April 2000 statement, the Board 
that the RO should seek clarification from the veteran as to 
whether he desires to appear at a personal hearing, either 
before a Hearing Officer or a member of the Board.

In a March 2000 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  Thereafter, in a signed statement submitted 
directly to the Board in April 2000, the veteran expressed 
disagreement with that decision.  The filing of a Notice of 
Disagreement initiates the appeal process.  See Manlicon, 12 
Vet. App. at 240-241; see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  Since the veteran's Notice of 
Disagreement was not submitted to the RO, a Statement of the 
Case has not yet been issued to the veteran as required under 
38 C.F.R. § 19.26 (2000).  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.   

2.  The RO should contact the veteran in 
order to ascertain whether there is any 
additional medical evidence pertaining to 
his claimed bilateral glaucoma which has 
not been associated with his VA claims 
folder.  After securing any necessary 
consents from the veteran, the RO should 
obtain such evidence and associate it 
with the veteran's VA claims folder.  
Regardless of the veteran's response, the 
RO should obtain his most recent VA 
treatment records.

3.  The RO should ascertain from the 
veteran whether he wishes to continue to 
have The American legion act as his 
representative.  If the veteran desires 
another representative, he should be 
furnished with an appropriate power of 
attorney form.  The RO should also have 
the veteran clarify whether he desires to 
appear at a personal hearing before a 
Hearing Officer or a member of the Board.  
If the veteran responds in the 
affirmative, the RO should take steps to 
schedule the veteran for the appropriate 
hearing.  Notification of the date and 
time of this hearing should be given to 
the veteran and his representative, and 
such notification should be documented 
and associated with the veteran's claims 
folder.

4.  The veteran should then be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
nature and etiology of his claimed 
glaucoma.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examining physician for 
review prior to the examination.  The 
examiner should review the evidence of 
record and determine the most likely 
etiology of the veteran's glaucoma.  In 
particular, the examiner should comment 
on whether it is at least as likely as 
not that the veteran's glaucoma is 
related to service, to include exposure 
to ionizing radiation while serving as a 
nuclear weapons specialist during 
service.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

5.  Upon completion of the foregoing, the 
RO should review all of the evidence of 
record, including any evidence obtained 
pursuant to this remand.  If, after 
reviewing this evidence, the RO 
determines that any additional 
development is warranted pursuant to the 
provisions of either 38 C.F.R. § 3.311 or 
the Veterans Claims Assistance Act of 
2000, the RO should undertake such 
development as it deems necessary.

6.  After the aforementioned development 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for glaucoma.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.  As to 
any issue as to which the veteran has 
filed a NOD and which has not been 
addressed in any previous Statement of 
the Case, the veteran should be provided 
the opportunity to perfect a timely 
Substantive Appeal (VA Form 9).  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



